Citation Nr: 1811777	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service-connection for a neck disability. 

2. Entitlement to service-connection for right Achilles tendonitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Marine Corps from October 1965 to September 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service-connection for the aforementioned disabilities. 

The issue of entitlement to service-connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that a right Achilles injury or disability was incurred in or caused by service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service-connection for right Achilles tendonitis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

In his Notice of Disagreement and Substantive Appeal, the Veteran implied that the VA did not satisfy the duty to assist.  This was based on a reading of the "Evidence" sections of the May 2010 Rating Decision and Statement of the Case which states that the VA only obtained service treatment records (STRs) from November 14, 1968 through September 16, 1969.  This description is inaccurate.  The VA's Request for Information dated February 2, 2010, included the appropriate time frame-October 4, 1965 to September 25, 1969.  Furthermore, the STRs contain the Veteran's pre-induction and separation exams, as well as treatment in between.  Indeed, the AOJ specifically referenced an in-service complaint for a stiff neck dated October 1966.  Statement of the Case 13.  

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  For these reasons, the Board finds that VA reasonably satisfied its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

II. Service-connection

The Veteran seeks service-connection for right Achilles tendonitis.  Service-connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service-connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service-connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) (holding that the Board is entitled to discount the credibility and weight of evidence in light of its own inherent characteristics and relationship to other items of evidence).  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

In this case, the record contains findings of current right Achilles tendonitis, but a VA examination was not conducted to determine the etiology of the condition.  After reviewing the record, the Board finds a remand for a medical examination and medical opinion is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under McLendon, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 83.  

Here, there is insufficient evidence that the Veteran sustained an injury to his right Achilles or incurred right Achilles tendonitis in service.  While the Veteran contends he was treated for right Achilles tendonitis in 1968, there is no record of any complaints or treatment for his right Achilles during service.  See Substantive Appeal; Notice of Disagreement.  It is also inconsistent with his separation examination which indicates normal feet.  These inconsistencies weigh against the Veteran's credibility and his reported onset.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding contemporaneous evidence was more probative than history reported by claimant).  

Furthermore, the medical evidence does not show any complaints or treatment until October 2008-almost four decades after separation from service.  See Dr. Saltz Report (Oct. 22, 2008); Dr. Fillinger Report (Oct. 27, 2008).  The Veteran did not indicate to Dr. Saltz or Dr. Fillinger that the injury was from service.  Indeed, the Veteran told Dr. Fillinger that the pain began three years prior and made no mention of any longstanding Achilles problems.  See Dr. Fillinger Report; Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry, 7 Vet. App. at 68.  The absence of contemporaneous medical evidence for nearly forty years further discounts the credibility of his reported onset date.  See Buchanan, 451 F.3d at 1336; Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81; Caluza, 7 Vet. App. at 512.  

Significantly, Dr. Saltz's Report reveals that the Veteran previously broke his right foot-something he has not attributed to service.  This tends to indicate that the right Achilles condition is not service related and supports the Board's finding that the statements of in-service onset are self-interested.  See Pond, 12 Vet. App. at 345; Madden, 125 F.3d at 1480-81.  

Moreover, this is not a case where the Veteran was not aware of the procedures for filing a claim for benefits.  The Veteran filed a claim for service-connection benefits in October 1969.  If the Veteran had right Achilles related ailments since service, there has been no plausible explanation as to why he did not include that condition in his earlier application for service-connection.  

Finally, other medical records, including from Cullman Primary Care, Dr. Sharpton, Dr. Fillinger, and Dr. Saltz, do not show that the right Achilles tendonitis has been linked to service.  For these reasons, a medical examination and opinion regarding the etiology of the Veteran's right Achilles tendonitis is not warranted under McLendon.  Accordingly, the claim for entitlement to service-connection for right Achilles tendonitis must be denied.


ORDER

Entitlement to service-connection for right Achilles tendonitis is denied. 


REMAND

After filing his claim, the Veteran underwent a VA Neck examination on December 29, 2011.  A medical opinion was also provided.  Unfortunately, another medical examination and medical opinion are necessary to resolve inconsistencies in the report.  For example, the examiner indicated that the Veteran was diagnosed with degenerative arthrosis in 1966, but the evidence only indicates the Veteran was diagnosed with a neck sprain in October 1966.  The examiner later opined that it was less likely than not that the in-service injury could cause the current neck disorders, which is inconsistent with a finding of degenerative arthrosis in 1966.  Lastly, the examiner refers to the in-service injury as an episode of "stiff neck" but did not address the barely legible diagnosis of sprained neck muscles.  For these reasons, another medical opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical examination and opinion from a qualified physician to assess the nature and etiology of any current neck disabilities.  The physician should review the claims file and note that review in the report.  The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information).  After reviewing the evidence and performing all tests, research and/or studies deemed warranted, the physician should respond to the following:

a. Is it at least as likely as not (50% probability or greater) that any current neck disability was incurred in or caused by service?  Please consider and discuss the following: 

(i) the October 1966 service treatment record assessing the Veteran with a neck sprain for a fall sustained a day prior;

(ii) the Veteran's reports to medical examiners that he was born with scoliosis-May and July 2017 Birmingham VAMC records;

      (iii) the Veteran's separation exam; 

(iv) the Veteran's reported history of non-service-connected nose fractures-Dr. Fillinger's Report (Oct. 2008) and May 2017 Birmingham VAMC record; and

(v) the Veteran's occupational history, including any injuries sustained thereof. 

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


